UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                              Submitted April 6, 2006*
                               Decided April 7, 2006

                                       Before

                   Hon. WILLIAM J. BAUER, Circuit Judge

                   Hon. RICHARD A. POSNER, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

No. 05-2801

IN RE:                                        Appeal from the United States District
   CHAD F. CATUARA,                           Court for the Northern District of
     Debtor-Appellant.                        Illinois, Eastern Division

                                              No. 05 C 2343

                                              Blanche M. Manning,
                                              Judge.

                                     ORDER

       While proceedings to foreclose on his home mortgage progressed in state
court, Chad Catuara filed for bankruptcy in federal court three different times. It is
his second petition, a personal reorganization under Chapter 13 of the bankruptcy
code, that concerns us here. In support of that petition, Catuara submitted a
proposed plan of reorganization and schedules of assets and liabilities, parts of
which called for him to list his creditors and propose monthly payments. Catuara
listed Washington Mutual Bank, which holds the note, as an “alleged creditor” but


      *
        After examining the briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2801                                                                   Page 2

did not propose a monthly payment. He wrote instead that the bank had not
verified the debt before filing suit in state court and thus, he maintained, had not
followed proper procedures in the state foreclosure proceedings. But by this point
the state court had issued a judgment of foreclosure and authorized a sale of the
property, and in the bankruptcy case Catuara has never disputed that he executed
the note secured by a mortgage on his property.

       The bankruptcy judge assigned to Catuara’s case held a hearing to discuss
his proposed plan on June 14, 2004. The trustee in bankruptcy testified that the
proposed plan was so deficient that he could not recommend confirming it, and so
the judge gave Catuara fourteen days to produce an amended plan. Recognizing the
“objection” Catuara had written into the proposed plan as a misguided attempt to
challenge the state-court foreclosure proceedings rather than a legitimate objection
to Washington Mutual’s claim, the judge told Catuara that he could not collaterally
attack the state-court judgment. The judge nevertheless instructed Catuara that, if
he disputed Washington Mutual’s claim, the proper way to challenge it was to file a
formal objection with the court. After verifying that Washington Mutual would
waive thirty days’ notice of an objection, see Fed. R. Bankr. P. 3007, the judge gave
Catuara ten days from the date of the hearing to file an objection.

       Catuara missed by two weeks the deadline to object to Washington Mutual’s
claim, and he never filed his amended plan. Thus, the bankruptcy court dismissed
his case on August 2, 2004. Catuara did not appeal that decision. See Fed. R.
Bankr. P. 8002(a) (giving party ten days from entry of judgment to file notice of
appeal). Instead, a month later he filed another Chapter 13 petition, which the
bankruptcy court promptly dismissed. Catuara’s house was sold in December 2004,
and on February 4, 2005, the state court confirmed the sale.

       Three weeks after the sale was confirmed, Catuara filed what he styled an
emergency motion to reinstate his first Chapter 13 case. The bankruptcy court held
a hearing on the motion, determined that it was not an emergency at all but a
belated attempt to appeal the August 2004 dismissal of that case, and denied it.
Catuara appealed that denial to the district court, which ruled that the motion was
one for relief under Federal Rule of Civil Procedure 60(b) (as incorporated by
Federal Rule of Bankruptcy Procedure 9024) and that it was properly denied.

       On appeal Catuara argues, as he did in his motion to reinstate, that the
underlying order of dismissal is void because, in giving him only ten days to object
to the bank’s claim, the bankruptcy court violated Bankruptcy Rule 3007, which he
maintains allots thirty days to file such an objection. Aside from the undeniable
fact that Rule 3007 allows a creditor thirty days’ notice of objections (which
Washington Mutual waived), if Catuara wanted to challenge the time allowed for
objections as insufficient he should have appealed the dismissal of his case. See
No. 05-2801                                                                    Page 3

In re Crawford, 324 F.3d 539, 541 (7th Cir. 2003) (analyzing on appeal debtor’s
challenge to bankruptcy court’s refusal to confirm plan of reorganization); see also
In re Hovis, 356 F.3d 820, 822 (7th Cir. 2004) (acknowledging that setting deadlines
for objecting to claims is within discretion of bankruptcy judge). His remaining
arguments being further attempts to bring an untimely appeal from the underlying
order of dismissal (and the state-court foreclosure judgment, for that matter), we
see no reason to entertain them. See Bell v. Eastman Kodak Co., 214 F.3d 798, 800-
01 (7th Cir. 2000) (using Rule 60(b) to attack final judgment “is not a permissible
substitute for appealing the judgment” within the time allotted by rules of
procedure); In re Barnes, 969 F.2d 526, 527 (7th Cir. 1992) (noting strict limitations
of Rule 60(b) in bankruptcy context). We do, however, caution Catuara against
filing further frivolous cases to challenge the state foreclosure proceedings.

     We therefore AFFIRM the judgment of the district court and DENY as
unnecessary Washington Mutual’s motion to strike portions of Catuara’s brief.